Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election of Group I and species (sialylated) in the reply filed on 3/3/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/2022.
Claims 8-14 are under consideration. 

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 11/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Application Data Sheet
3. It is noted that the ADS submitted 11/25/2020 does not contain the correct Patent Number information for application 15/845487.

Claim Objections
4. Claims 8-13 are objected to because of the following informalities:  
Claims 8-12 recite “SEQ ID No: 2”. The claims should instead recite “SEQ ID NO:” (See MPEP 2422).
Further as to claim 8, it is noted that amino acid residue 241 as recited refers to position 32 of SEQ ID NO: 2. For improved clarity, the claim should also recite wherein “amino acid residue 241 (numbered according to the EU index of Kabat) of the amino acid sequence” also makes reference to the specific amino acid residue within the specific sequence claimed (SEQ ID NO: 2).
As to claim 13, for improved clarity, as the claim is dependent on claim 8, the claim should recite “has the amino acid sequence according to SEQ ID NO: 2”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5. Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 8-14 as submitted 3/3/2022.
Claim 8 recites “a polypeptide consisting of an amino acid sequence at least 80% identical to SEQ ID No: 2, provided that amino acid residue 241 (numbered according to the EU index of Kabat) of the amino acid sequence is an alanine (A)”. As to claim recites “provided that”, it appears to be a conditional recitation, and it is not clear if amino acid residue 241 (as claimed) is required to be alanine or not.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6. Claims 8-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 35-40, 42-48 of copending Application No. 16/953639. 
See claims 8-14 as submitted 3/3/2022.
Claims 21, 35-40, 42-48 of copending Application No. 16/953639 recite a method of increasing a level of regulatory T (Treg) cells in a subject having an inflammatory disease,
wherein amino acid residue 241 (numbered according to the EU index of Kabat) of the amino 
acid sequence is an alanine (A), and wherein the level of Treg cells is increased; sialylated.
	SEQ ID NO: 2 of claims 21, 35-40, 42-48 of copending Application No. 16/953639 has 100% identity with instant SEQ ID NO: 2 (See Result 6 of STIC Sequence Search Result 20220315_172149_us-17-104-125-2.szlim240.rapbm in SCORE).
Further, it is noted that a method of using a product renders the product obvious.
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 8-14 and claims 21, 35-40, 42-48 of copending Application No. 16/953639 recite a polypeptide consisting of an amino acid sequence at least 80% identical to SEQ ID No: 2, provided that amino acid residue 241 (numbered according to the EU index of Kabat) of the amino acid sequence is an alanine (A); sialylated.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7. Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 16 of U.S. Patent No. 10844125. 
See claims 8-14 as submitted 3/3/2022.
Claims 1, 9, 10, 16 of U.S. Patent No. 10844125 recite a method of increasing a level of regulatory T (T.sub.reg) cells in a subject in need thereof, comprising (i) administering to the subject an effective amount of a first isolated polypeptide comprising an IgG Fc region that is sialylated and (ii) measuring the level of T.sub.reg cells, wherein the subject has an inflammatory disease; wherein the IgG Fc region is at least 95% identical to SEQ ID NO: 2; a method of treating a T cell-mediated autoimmune disease in a subject in need thereof, comprising (i) administering to the subject a therapeutically effective amount of a first isolated polypeptide comprising an IgG Fc region that is sialylated and (ii) measuring a level of T.sub.reg cells in the subject; wherein the IgG Fc region is at least 95% identical to SEQ ID NO: 2.
	SEQ ID NO: 2 of claims 1, 9, 10, 16 of U.S. Patent No. 10844125 has 100% identity with instant SEQ ID NO: 2 (See Result 4 of STIC Sequence Search Result 20220315_172149_us-17-104-125-2.szlim240.rapbm in SCORE).
Further, it is noted that a method of using a product renders the product obvious.
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 8-14 and claims 1, 9, 10, 16 of U.S. Patent No. 10844125 recite a polypeptide consisting of an amino acid sequence at least 80% identical to SEQ ID No: 2, provided that amino acid residue 241 (numbered according to the EU index of Kabat) of the amino acid sequence is an alanine (A); sialylated.

8. Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 10, 13, 14 of U.S. Patent No. 9845358. 
See claims 8-14 as submitted 3/3/2022.
Claims 1, 8, 9, 10, 13, 14 of U.S. Patent No. 9845358 recite a method of increasing a level of regulatory T (T.sub.reg) cells in a subject in need thereof, comprising administering to the subject an effective amount of an isolated polypeptide, or a nucleic acid encoding the isolated polypeptide, comprising a modified sequence, wherein the IgG Fc region comprises the sequence of SEQ ID NO: 1, and wherein the modified sequence is at least 95% identical to SEQ ID NO: 1 and has a F to A mutation at a position corresponding to F32 of SEQ ID NO: 1; wherein the modified sequence is (a) substantially free of sialylation or (b) sialylated at a level lower than that of IgG of the subject; wherein the modified sequence is at least 95% identical to SEQ ID NO: 2; a method of treating a T cell-mediated autoimmune disease in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of an isolated polypeptide, or a nucleic acid encoding the isolated polypeptide, comprising a modified sequence, wherein the modified sequence is at least 95% identical to SEQ ID NO: 1and has a F-to-A mutation at a position corresponding to position F32 of SEQ ID NO: 1, and wherein the first or second isolated polypeptide has an ability to bind to DC-SIGN, hFc.gamma.RIIA, or hFc.gamma.RIIB; wherein the modified sequence is (a) substantially free of sialylation or (b) sialylated at a level lower than that of IgG of the subject; wherein the modified sequence is at least 95% identical to SEQ ID NO: 2. 
SEQ ID NO: 2 of claims 1, 8, 9, 10, 13, 14 of U.S. Patent No. 9845358 has 100% identity with instant SEQ ID NO: 2 (See Result 2 of STIC Sequence Search Result 20220315_172149_us-17-104-125-2.szlim240.rapbm in SCORE).
Further, it is noted that a method of using a product renders the product obvious.
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 8-14 and claims 1, 8, 9, 10, 13, 14 of U.S. Patent No. 9845358 recite a polypeptide consisting of an amino acid sequence at least 80% identical to SEQ ID No: 2, provided that amino acid residue 241 (numbered according to the EU index of Kabat) of the amino acid sequence is an alanine (A); sialylated.

9. Claims 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 of U.S. Patent No. 9587025. 
See claims 8-13 as submitted 3/3/2022.
Claims 1, 5 of U.S. Patent No. 9587025 recite an isolated polypeptide comprising a modified sequence that comprises SEQ ID NO: 2 and is at least 75% identical to the Fc region of an IgG (IgG Fc region), wherein the modified sequence is free of sialylation, and the polypeptide has an ability to bind to a Fc receptor and an anti-inflammatory activity that is higher than that of a parent polypeptide, said parent polypeptide comprising the IgG Fc region; wherein the modified sequence consists essentially of SEQ ID NO: 2.
SEQ ID NO: 2 of claims 1, 5 of U.S. Patent No. 9587025 has 100% identity with instant SEQ ID NO: 2 (See Result 1 of STIC Sequence Search Result 20220315_172149_us-17-104-125-2.szlim240.rapbm in SCORE).
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 8-13 and claims 1, 5 of U.S. Patent No. 9587025 recite a polypeptide consisting of an amino acid sequence at least 80% identical to SEQ ID No: 2, provided that amino acid residue 241 (numbered according to the EU index of Kabat) of the amino acid sequence is an alanine (A).

Conclusion
10. As to 35 U.S.C. 101, polypeptide as recited in claim 1 with position 32 as alanine does not appear to read on naturally occurring peptide. It is noted that Ellison et al. (“The nucleotide sequence of a human immunoglobulin C1 gene,” Nucleic Acids Research, Vol. 10, N. 13: 4071-4079 (1982))(See PTO-892: Notice of References Cited) teaches: 238 amino acid sequence with 99.3% identity with instant SEQ ID NO: 2 (See Result 3 of STIC Sequence Search Result 20220315_172315_us-17-104-125-2.align250.rup in SCORE).
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Sondermann et al. (US20070111281)(See PTO-892: Notice of References Cited) teaches: antigen binding molecules (abstract); including modification into CH2 domain of Fc region at Phe241Ala [0116].
12. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648